  Case: 4:19-cv-01059-JCH Doc. #: 9 Filed: 09/30/19 Page: 1 of 1 PageID #: 472


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION
 RICHARD CARRIER                      )
                                      )
     Plaintiff,                       )
                                      )
 v.                                   )     Cause No. 4:19-CV-1059-JCH
                                      )
 SKEPTICON, INC., and LAUREN LANE     )
                                      )
     Defendants.                      )
                                      )
                                      )
                            ORDER OF DISMISSAL

       In accordance with the Memorandum and Order entered this day and incorporated herein,

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Plaintiff’s Complaint

is DISMISSED with prejudice.



Dated this 30th Day of September 2019.



                                                       /s/ Jean C. Hamilton
                                                      JEAN C. HAMILTON
                                                     UNITED STATES DISTRICT JUDGE




                                          1     
